FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROSALBA AQUINO-GARCIA,                           No. 12-71190

               Petitioner,                       Agency No. A079-539-716

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Rosalba Aquino-Garcia, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo claims of due process violations. Fernandez v. Gonzales, 439 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
592, 603 (9th Cir. 2006). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the BIA’s determination that the evidence

Aquino-Garcia submitted with her motion to reopen was insufficient to warrant

reopening and she did not establish prima facie eligibility for relief, where the

evidence presented concerns the same grounds involved in the original

discretionary decision. See id. at 600-01.

      Aquino-Garcia’s due process claim fails because the record shows the BIA

considered the hardship to her son and she cannot establish prejudice. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail

on a due process claim).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                             2                                   12-71190